UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAMICKO MURRAY McIVER,

                                Plaintiff,

                    -against-                                    19-CV-10584 (CM)

 DEP’T OF SOCIAL SERVICES; LATOYA                               ORDER TO AMEND
 CLARKE; MRS. VANLAN; MRS.
 BARBARA CARTY,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that Defendants violated her rights.

By order dated January 22, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the Court

grants Plaintiff leave to file an amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff, using the Court’s general complaint form, brings this action invoking both the

Court’s federal question and diversity jurisdiction. She sues the Westchester County Department

of Social Services (“DSS”) and four of its employees from the White Plains District Office ௅

Latoya Clarke, a temporary case worker; Mrs. Vanlan, a case worker; and Mrs. Barbara Carty, a

housing case worker.

        The complaint is not a model of clarity. Plaintiff provides the following statement as the

federal constitutional or statutory basis for this action, verbatim:

        I have distinctly gave, faxed emailed, mailed, dropped handing in, talked on
        phone wrote letters & DSS went along with what ever decision to hurt me. My
        food stamps were shut off with no notice letter in the mail no email nothing I have


                                                   2
        no food for the month of November DSS is starving me for over 26 days and
        denying me money for bills, soap washing clothes dish detergent How rude of
        Illuminatti.

(ECF No. 2, 2.) Plaintiff alleges that the alleged violations occurred on the phone between

September 9, 2019, and October 31, 2019, and she asserts the following as the facts in support of

her claims:

        Mrs. Clark has had me arrested on lies lies lies. We never spoke until a Friday
        when she harassed me on my live in boyfriends cell phone. While I was on my
        way to mental health. defamation of character. they lied & stated they never knew
        I left the VOA shelter!

        I do not owe DSS no more than $1000.00 but I had about 5 or 6 fair hearing &
        more & never talk about my PA just my 2 storages

        I have tons of paperwork I cannot afford to pay to make copies

        I am deprived of money $22.50 which was suppose to be $70.00 or $90.00 Ive
        been cheated now thats from 9/1/19 to current. & now I was going to replace a
        EBT card they depriving me to eat now I havent eaten in my home since October
        25, 2019 I know I wont win but it feels good as a bottom feed to fill out the papers
        & waiste time

        I’m on my 6th fair hearing with DSS

        Never receive any mail at my new address from DSS Being fraud, spitfull, rude
        liars evil Illuminatti.

(Id. at 5-6.)

        Plaintiff asserts the following injuries:

        Criminal charges, defamation of character Hippo Law breach of contract neglect
        of reported information. My light bill is due. For shut off. & I have no food no
        warning to letter no chance to fight A wicked system for bottom feeders.

(Id. at 6.) She seeks monetary compensation.

                                           DISCUSSION

        Because Plaintiff claims that DSS and its employees violated her federal constitutional

and statutory rights, the Court construes the complaint as asserting claims under 42 U.S.C.



                                                    3
§ 1983. To state a claim under § 1983, a plaintiff must allege both that: (1) a right secured by the

Constitution or laws of the United States was violated, and (2) the right was violated by a person

acting under the color of state law, or a “state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

A.      Due Process Claim

       As Plaintiff asserts that her benefits were terminated without any notice, the Court

understands her claim to be that she was deprived of procedural due process, which violated her

right under the Fourteenth Amendment. To state a § 1983 due process claim, a plaintiff must

“demonstrate that [she] possessed a protected liberty or property interest, and that [she] was

deprived of that interest without due process of law.” Hynes v. Squillance, 143 F.3d 653, 658 (2d

Cir. 1998); see Nnebe v. Daus, 644 F.3d 147, 158 (2d Cir. 2011). “The fundamental requisite of

due process of law is the opportunity to be heard . . . at a meaningful time and in a meaningful

manner.” Goldberg v. Kelly, 397 U.S. 254, 267 (1970) (citations omitted). Generally, due process

requires some kind of hearing prior to a final deprivation of an individual’s liberty or property

interest. See Hodel v. Va. Surface Mining & Reclamation Ass’n, Inc., 452 U.S. 264, 299 (1981);

DiBlasio v. Novello, 344 F.3d 292, 302 (2d Cir. 2003). “[W]here a plaintiff alleges a deprivation

of property in violation of the due process clause, the federal court’s initial inquiry must be

whether the state has provided adequate remedies to redress such unlawful acts. If so, there will

be no claim before the federal court, whether or not plaintiff took advantage of the state

procedure.” Vialez v. New York City Hous. Auth., 783 F. Supp. 109, 114 (S.D.N.Y. 1991).

       Public assistance benefits “have long been afforded constitutional protection as a species

of property protected by the federal Due Process Clause.” Kapps v. Wing, 404 F.3d 105, 112 (2d

Cir. 2005) (quoting Goldberg, 397 U.S.at 262 & n.8); see also M.K.B. v. Eggleston, 445 F. Supp.

2d 400, 432 (S.D.N.Y. 2006) (“Persons who are qualified to receive welfare benefits have a

legitimate claim of entitlement to such benefits.”). In the context of public assistance benefits,


                                                  4
due process typically requires predeprivation notice and an opportunity to be heard. Goldberg,

397 U.S. at 260-61; Hart v. Westchester Cty. Dep’t of Soc. Servs., No. 98-CV-8034 (KNF), 2003

WL 22595396, at *4 (S.D.N.Y. 2003). However, where a person is deprived of a property right

because of a random and unauthorized act, rather than through the operation of established state

procedures, the Due Process Clause is satisfied if the state provides an adequate postdeprivation

remedy. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (holding that a “random and

unauthorized” deprivation of a protected interest does not result in a violation of procedural due

process, as long as the state provides an adequate postdeprivation remedy); Rivera–Powell v.

New York City Bd. of Elections, 470 F.3d 458, 465 (2d Cir. 2006) (holding that “[w]hen the state

conduct in question is random and unauthorized, the state satisfies procedural due process

requirements so long as it provides meaningful post-deprivation remedy.”).

       New York State law provides such a postdeprivation remedy. Under New York law,

access to postdeprivation process such as a fair hearing pursuant to N.Y. Soc. Serv. Law § 22 and

18 N.Y.C.R.R. § 358, and the availability of further review in the state courts in an Article 78

proceeding have been found to be constitutionally adequate procedures to challenge adverse

determinations in connection with government entitlement programs. See Banks v. HRA, 2013

WL 142374, at *3 (E.D.N.Y. Jan. 11, 2013); Vapne v. Eggleston, No. 04-CV-565 (NRB), 2004

WL 2754673, at *5 (S.D.N.Y. Dec. 1, 2004).

       Although Plaintiff asserts that her public assistance benefits were terminated without any

notice, she does not allege any facts suggesting that she was denied a meaningful opportunity to

be heard before DSS terminated the benefits. In fact, she repeatedly asserts that she had multiple

fair hearings concerning her benefits, and indicates that at the time she filed this complaint, her

sixth fair hearing was pending. Nor does Plaintiff allege that she sought review of the matter in




                                                  5
state court through Article 78 proceedings. As Plaintiff had an opportunity to participate in

several fair hearings, and could file an Article 78 proceeding in state court regarding the

termination of her benefits, see N.Y.C.P.L.R. § 7801 et seq., she fails to state a claim for denial of

due process.

       But in an abundance of caution and in light of the Second Circuit’ s direction to provide a

plaintiff an opportunity to amend the complaint unless it would be futile for the plaintiff to do so,

see Hill v. Curcione, 657 F.3d 116, 123– 24 (2d Cir. 2011), the Court grants Plaintiff leave to

submit an amended complaint. Should Plaintiff choose to submit an amended complaint, she

must provide a concise statement of the facts underlying her claims and state facts indicating that

she was deprived of the opportunity to be heard before DSS terminated her benefits.

B.         False Arrest Claim

       Plaintiff’s assertion that Defendant Clarke had her arrested based on lies could be

construed as a claim for false arrest under § 1983. To state a § 1983 false arrest claim, a plaintiff

must allege that the defendants deprived her of her Fourth Amendment rights by intentionally

confining her without her consent and without justification. 1 Weyant v. Okst, 101 F.3d 845, 852

(2d Cir. 1996). An arrest is privileged if it is based on probable cause. Jenkins v. City of N.Y., 478

F.3d 76, 84 (2d Cir. 2007) (“The existence of probable cause to arrest constitutes justification and

is a complete defense to an action for false arrest.”) (internal quotation marks and citations

omitted). “When information is received [by an officer] from a putative victim or an eyewitness,



       1
          For the elements of a § 1983 false arrest claim, the Court first looks to state law. See
Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 925 (2017) (“[T]o flesh out the elements of this
constitutional tort, we must look for ‘tort analogies.’”); see also Lanning v. City of Glens Falls,
908 F.3d 19, 25 (2d Cir. 2018) (holding that common law principles are meant simply to guide
rather than to control the definition of § 1983 claims and courts should not “mechanically apply”
the law of New York State).


                                                  6
probable cause exists, unless the circumstances raise doubt as to the person’s veracity.” Curley v.

Village of Suffern, 268 F.3d 65, 70 (2d Cir. 2001).

        Plaintiff seeks to hold Defendant Clark liable for her arrest. But a complainant cannot be

held liable on a claim for false arrest merely for seeking police assistance or providing

information to the police, who is then free to exercise their own judgment whether an arrest is

warranted. See Kraft v. City of New York, 696 F. Supp. 2d 403, 42122 (S.D.N.Y. 2010); Holley v.

Cty. of Orange, New York, 625 F. Supp. 2d 131, 142-43 (S.D.N.Y. 2009). “To hold a defendant

liable as one who affirmatively instigated or procured an arrest, a plaintiff must show that the

defendant or its employees did more than merely provide information to the police.” King v.

Crossland Sav. Bank, 111 F.3d 251, 257 (2d Cir. 1997); see also Rohman v. N.Y.C. Transit Auth.,

215 F.3d 208, 217 (2d Cir. 2000) (“The mere reporting of a crime to police and giving testimony

are insufficient [to initiate prosecution]; it must be shown that [the] defendant played an active

role in the prosecution, such as giving advice and encouragement or importuning the authorities

to act.”) (citations omitted).

        Here, Plaintiff asserts that Defendant Clark lied to have her arrested, but she does not

describe the circumstances of the arrest, such as what events gave rise to the arrest, what

Defendant Clarke allegedly lied about, or what happened during the resulting criminal

proceedings. Plaintiff fails to include any facts about the role Defendant Clarke played in her

arrest. In addition, even if Defendant Clarke provided false information to the police, Plaintiff

does not allege any facts indicating that the police failed to conduct an independent evaluation of

the circumstances leading to her arrest, or that the police lacked probable cause to arrest her.

Plaintiff fails to state a false arrest claim against Defendant Clarke, because Plaintiff fails to




                                                   7
allege any facts suggesting that Defendant Clarke had any intent to have her confined and

instigated her arrest for that reason.

        Because of the lack of sufficient facts in the complaint, the Court cannot definitively say

that there is no set of facts on which Plaintiff may be able to assert a false arrest claim. The Court

therefore grants her leave to assert in her amended complaint any facts to support her false arrest

claim. Plaintiff must describe the circumstances of her arrest and state what Defendant Clark did

or said. Plaintiff should allege facts indicating that Defendant Clarke took an active role in her

arrest, such as importuning the police to act with the intent to confine Plaintiff. Further, Plaintiff

should also allege any facts suggesting that the police failed to exercise their independent

judgment and that there was no probable cause to arrest her.

 C.      State-Law Claims

        Finally, Plaintiff, invoking the Court’s diversity jurisdiction, asserts state-law claims of

defamation of character and breach of contract. But Plaintiff fails to allege facts demonstrating

that the Court has diversity jurisdiction over her state-law claims. To establish diversity

jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that the plaintiff and the

defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388

(1998). In addition, the plaintiff must allege to a “reasonable probability” that the claim is in

excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C. §

1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006) (citation

and internal quotation marks omitted). Plaintiff indicates in the complaint that both she and

Defendants reside in New York, precluding complete diversity of citizenship.

        The federal district courts have, however, supplemental jurisdiction over state-law claims

“that are so related to claims in the action within such original jurisdiction that they form part of

the same case or controversy under Article III of the United States Constitution.” 28 U.S.C.


                                                   8
§ 1367(a); see Lastra v. Barnes and Noble Bookstore, No. 11-CV-2173 (RWS), 2012 WL 12876,

at *8 (S.D.N.Y. Jan. 3, 2012). Section 1367(c) “confirms the discretionary nature of

supplemental jurisdiction by enumerating the circumstances in which district courts can refuse its

exercise,” City of Chicago v. Int’ l Coll. of Surgeons, 522 U.S. 156, 173 (1997), and it includes a

provision stating that a district court “may decline to exercise supplemental jurisdiction” if it

“has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Because it is not clear whether Plaintiff can state any federal claims, the Court reserves judgment

on whether to exercise its supplemental jurisdiction over potential state law claims.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend her complaint to detail her claims as described above.

Should Plaintiff choose to file an amended complaint, the Court strongly encourages her to ask

for assistance from someone who can help her organize her thoughts and claims. If Plaintiff

needs legal advice related to this matter, she may contact the New York Legal Assistance Group’s

Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free legal

clinic staffed by attorneys and paralegals to assist those who are representing themselves in civil

lawsuits in this Court. A copy of a flyer with details of the clinic is attached to this order.

        In the amended complaint, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant. Plaintiff is also directed to provide

the addresses for any named defendants. To the greatest extent possible, Plaintiff’s amended

complaint must:

        a) give the names and titles of all relevant persons;

        b) describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;


                                                   9
       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

her federally protected rights; what facts show that her federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 19-CV-10584 (CM). An Amended

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and she cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an




                                                 10
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   February 14, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               11
                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                                Open Wednesday
appointments only. The clinic does                                           12 p.m. - 4 p.m.
not offer assistance over the phone                                Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
